Citation Nr: 1734608	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 20 percent for service-connected lumbar degenerative disc disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

An April 2009 Board decision, in pertinent part, denied the Veteran's claims for service connection for sexual dysfunction and a spine disability.  The Veteran appealed the April 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2010 Memorandum Decision, the Court remanded the issues to the Board.  Following a July 2011 Board Remand, a December 2012 Board decision again denied service connection for a spine disability, and again remanded the appeal for service connection for sexual dysfunction.  In June 2013, the Court again set aside the Board's denial of service connection for a spine disability, by way of ordering action in accordance with a joint motion of the parties.  In May 2014, the Board denied service connection for sexual dysfunction and remanded the spine issue for development.  

Following the development, the RO, in August 2014, issued a rating decision awarding service connection for lumbar spine degenerative disc disease.  The Veteran has perfected an appeal of the initial 20 percent rating assigned.  Meanwhile, the Veteran appealed the denial of service connection for sexual dysfunction to the Court.  In June 2015, the Court issued a memorandum decision setting aside the Board's May 2014 denial of service connection for sexual dysfunction and remanding the issue to the Board.  The service connection and increased rating issues were both Remanded by the Board in February 2016.

	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that erectile dysfunction is related to service or his service-connected PTSD.

2. Even in consideration of his complaints of pain on motion and functional loss, the Veteran's degenerative arthritis of the lumbar spine has not resulted in a loss of forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

1. The criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in February 2016 for additional development, including to obtain updated treatment records, a VA opinion, and an updated examination.  In response to the remand directives, an addendum opinion addressing the service connection claim was obtained in May 2016.  The Veteran failed to appear for a June 2016 VA back examination.  The Veteran did not provide good cause as to why he did not attend the appointment.  When a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  The additional VA treatment records were associated with the claims file.  The Board finds that there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records are silent for complaints or diagnosis of erectile dysfunction.  His September 1971 separation examination indicates that his genitourinary system was normal.  On his September 2006 application for compensation, he noted that his sexual dysfunction began in 2000, nearly 30 years after discharge.  In short, there is also no evidence of erectile dysfunction in service or until many years post-service.  He does not argue the contrary.   

Rather, the Veteran claims that he has sexual dysfunction related to his service-connected posttraumatic stress disorder (PTSD).  Service connection for PTSD has been effect since September 2006.  He submitted several medical abstracts discussing how PTSD adversely effects physical health.  He also made reference to abstracts pertaining to sexual dysfunction and PTSD.

The Veteran's erectile dysfunction was noted during a December 2011 VA examination.  The examiner noted that there was no scientific literature that identifies PTSD as the cause of erectile dysfunction.  There was also no evidence that PTSD caused persistent aggravation of erectile dysfunction.  The examiner did not address the medical articles provided by the Veteran.

In January 2013, an addendum opinion was obtained.  The VA examiner reviewed the claims file. The examiner could not find any evidence that the Veteran's erectile dysfunction had its onset or was aggravated during service.  He noted no entries in the service treatment records of complaints or diagnoses of erectile dysfunction.  Accordingly, he opined the Veteran's erectile dysfunction was not related to service.  He also opined that based on review of the current medical literature, PTSD did not cause the mechanical inability to obtain or maintain an erection.

A VA psychologist also reviewed the file and provided an opinion in January 2013.  He noted that he reviewed the VA examination reports, the articles provided by the Veteran's representative, and the claims file.  He opined it was less likely than not that the Veteran's erectile dysfunction was related to service, or caused or aggravated by service-connected PTSD.  His rationale was that in reviewing the articles, he discovered that the studies were designed to evaluate prevalence of the conditions and did not propose causation between PTSD and sexual dysfunction.  The conclusions also did not verify causation of sexual dysfunction and/or sexual problems.  The examiner did not know of current or past literature of research studies that supported causation of sexual dysfunction and/or sexual problems due to or aggravated by PTSD.

An addendum psychology opinion was obtained in May 2016 from a licensed clinical psychologist.  The examiner opined that it is less likely as not that the Veteran's currently diagnosed sexual dysfunction was worsened by any aspect of his PTSD disability, to include any medications taken for that disability during the pendency of the claim (dating to September 2006).  The rationale was that the examiner reviewed the previous examination reports, the medical article abstracts provided by the Veteran, and the Veteran's medical records, finding no evidence that would support a worsening of the Veteran's sexual dysfunction due to PTSD, including any medications taken for the disability.   

Based on the foregoing, the preponderance of the evidence is against a finding of service connection secondary basis.  Consideration has been given to the Veteran's assertions that his sexual dysfunction is related to his service-connected PTSD and/or the medications he uses to treat the same.  However, the objective evidence of record contradicts the Veteran's statements.  

The medical abstracts discussing PTSD and sexual dysfunction have also been considered.  The articles have some probative value in support of the claim.  However, these articles are not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the research is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, as such, the treatise evidence has minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995). Nonetheless, the Board places greater probative weight on the above cited opinions as they were made by trained medical professionals addressing the specific facts of this case and in consideration of the medical treatise.

The Board emphasizes that the VA examiners reviewed the Veteran's complete claims file, including his medical history, statements made in support of his claim, and the articles provided by the Veteran.  After consideration of the evidence, the examiners found it less likely than not that the Veteran's sexual dysfunction is related to his period of active service or was caused by or aggravated by his service-connected PTSD.  The examiners provided rationales for their opinions, even noting review and consideration of the aforementioned medical literature.  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his sexual dysfunction to service and/or his PTSD; nevertheless, the Veteran is not competent to opine on the etiology of his genitourinary condition, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II. Increased Ratings

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Veteran is service-connected for lumbar degenerative disc disease, rated under Diagnostic Code 5242 for degenerative arthritis of the spine, initially rated as 20 percent disabling.  The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula provides for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for a thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  38 C.F.R. § .4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula, Note (1).

Diagnostic code 5243 is also potentially applicable to the Veteran's lumbar claim.  Diagnostic code 5243 addressees intervertebral disc syndrome (IVDS).  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

During a VA examination in December 2011, the examiner noted that the Veteran's flexion was to 90 degrees or greater with evidence of painful motion at 45 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 50 degrees.  On repetition, the examiner noted less movement than normal, weakened movement, and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not exhibit guarding or have muscle spasms of the back.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes and a sensory examination were also normal.  Although the Veteran had signs of radiculopathy, there was no evidence of intervertebral disc syndrome (IVDS) or incapacitating episodes.  

During a VA examination in July 2014, the Veteran reported back pain "on and off" since service.  He noted that he had not been treated for any back issues in the previous 2 years.  He had seen chiropractors on and off over the years when the back would flare really bad.  He stated that his back will flare after prolonged standing and sitting.  The examiner recorded forward flexion to 60 degrees with pain at 50 degrees.  There was no additional limitation of range of motion following repetitive use testing.  There was less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the back.  There was no muscle spasm or guarding noted.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes were normal as was a sensory examination.  The examiner found that the Veteran did not have radiculopathy.  There was no evidence of ankylosis of the spine or any other neurologic abnormalities related to the thoracolumbar spine condition.  Imaging studies were performed and showed arthritis.    

A July 2016 note indicates that the Veteran failed to report for a June 2016 VA examination.  A July 2016 supplemental statement of the case advised the Veteran that he had failed to appear for this examination, and such could have an adverse impact on his appeal.  To date, neither the Veteran nor his attorney has provided good cause for missing the examination or requested reexamination.

Based on the above, an initial disability rating in excess of 20 percent is not warranted under the General Rating Formula during the entire period on appeal.  His worst flexion was 45 degrees, which factored his complaints of pain on motion.  Other examinations showed improved movement.  The examiners specifically denied muscle spasms or guarding and all muscle and reflex testing was normal.  There was no also evidence of ankylosis to warrant the next higher.  The Veteran's back symptomatology most nearly approximates the 20 percent criteria.

Diagnostic Code 5003 does not provide a rating in excess of 20 percent for arthritis.  There is also no evidence of IVDS to warrant an increased rating under diagnostic code 5243.  

With respect to radiculopathy, the Veteran was awarded separate compensation for that disability and it is not currently before the Board.  The Veteran has not reported, and the examiners have not found, additional potential neurological symptoms such as urinary incontinence.

In sum, the continuance of the 20 percent disability rating is appropriate in this case.  No additional staged ratings are warranted, as there appears to be no identifiable period during this appeal during which the Veteran's back disability manifested symptoms meriting a higher disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


